Exhibit 10.1

AGREEMENT

This Agreement, dated as of May 11, 2014 (this “Agreement”), is by and among
Intevac, Inc., a Delaware corporation (the “Company”), J. Daniel Plants, an
individual resident of California (“Plants”), Marc T. Giles, an individual
resident of Maine (“Giles”), Voce Catalyst Partners LP, a Delaware limited
partnership, and Voce Capital Management LLC, a California limited liability
company (collectively with Plants and Giles, the “Shareholder Group”).

WHEREAS, the Company and the Shareholder Group have agreed to each take and
refrain from taking certain actions on the terms and conditions set forth in
this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

 

  1. Definitions. For purposes of this Agreement:

(a)    The terms “Affiliate” and “Associate” have the respective meanings set
forth in Rule 12b-2 promulgated by the Securities and Exchange Commission (the
“SEC”) under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and shall include persons who become Affiliates or Associates of any
person subsequent to the date of this Agreement, provided that neither
“Affiliate” nor “Associate” shall include (i) any person that is a publicly held
concern and is otherwise an Affiliate or Associate solely by reason of the fact
that a principal of any member of the Shareholder Group serves as a member of
the board of directors or similar governing body of such concern, provided that
the Shareholder Group does not control such concern, (ii) such principal in its
capacity as a member of the board of directors or other similar governing body
of such concern or (iii) any entity which is an Associate solely by reason of
clause (a) of the definition of Associate in Rule 12b-2 and is not an Affiliate.

(b)    “Annual Meeting” means any annual meeting of stockholders of the Company
(including any postponement or adjournment thereof).

(c)    The terms “beneficial owner” and “beneficial ownership” shall have the
respective meanings as set forth in Rule 13d-3 promulgated by the SEC under the
Exchange Act.

(d)    “Board” means the Board of Directors of the Company.

(e)    “Common Stock” means the common stock of the Company, par value $0.001
per share.

(f)    The terms “person” or “persons” shall mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization or other entity
of any kind or nature, including any governmental authority.

(g)    “Standstill Period” means the period from the date hereof until the
earlier of:

(i)    thirty (30) days prior to the Timely Deadline for the Annual Meeting to
be held in 2016; and

(ii)   such date, if any, of a breach by the Company in any material respect of
any of its representations, warranties, commitments or obligations set forth in
Section 2, 4, 9, 10, 11 or 13 of this Agreement if such breach has not been
cured within thirty (30) days following written notice of such breach (provided
that a failure to take the actions required under Section 4(a) or
Section 4(c)(i) cannot be cured).



--------------------------------------------------------------------------------

(h)    “Timely Deadline” means, with respect to any Annual Meeting, the last
date upon which a notice to the Secretary of the Company of nominations of
persons for election to the Board at such Annual Meeting or the proposal of
business at such Annual Meeting would be considered “timely” under the Company’s
Certificate of Incorporation and Amended and Restated Bylaws.

2.      Representations and Warranties of the Company. The Company represents
and warrants as follows as of the date hereof:

(a)    The Company has the corporate power and authority to execute, deliver and
carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby.

(b)    This Agreement has been duly and validly authorized, executed and
delivered by the Company, constitutes a valid and binding obligation and
agreement of the Company and is enforceable against the Company in accordance
with its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws affecting the rights of creditors and subject to general equity
principles.

(c)    The execution, delivery and performance of this Agreement by the Company
does not and will not (i) violate or conflict with any law, rule, regulation,
order, judgment or decree, in each case that is applicable to the Company, or
(ii) result in any material breach or material violation of, or constitute a
material default (or an event which with notice or lapse of time or both could
become a material default) under or pursuant to, or result in the loss of a
material benefit under, or give any right of termination, amendment,
acceleration or cancellation of (A) any organizational document of the Company
or (B) any agreement, contract, commitment, understanding or arrangement, in
each case to which the Company is a party or by which it is bound and which is
material to the Company’s business or operations.

3.    Representations and Warranties of the Shareholder Group, Etc. Each member
of the Shareholder Group severally, and not jointly, represents and warrants
with respect to himself or itself as follows as of the date hereof:

(a)    Such member has the power and authority to execute, deliver and carry out
the terms and provisions of this Agreement and to consummate the transactions
contemplated hereby. Such member, if an entity, has the corporate, limited
partnership or limited liability company power and authority, as applicable, to
execute, deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby.

(b)    This Agreement has been duly and validly authorized, executed, and
delivered by such member, constitutes a valid and binding obligation and
agreement of such member and is enforceable against such member in accordance
with its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws affecting the rights of creditors and subject to general equity
principles.

(c)    The execution, delivery and performance of this Agreement by such member
does not and will not (i) violate or conflict with any law, rule, regulation,
order, judgment or decree applicable to such member, or (ii) result in any
material breach or material violation of, or constitute a material default (or
an event which with notice or lapse of time or both could become a material
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment,

 

2



--------------------------------------------------------------------------------

acceleration or cancellation of, (A) any organizational document, if an entity,
or (B) any agreement, contract, commitment, understanding or arrangement, in
each case to which such member is a party or by which such member is bound.

(d)    As of the date hereof, the members of the Shareholder Group and their
Affiliates and Associates beneficially own in the aggregate 122,638 shares of
Common Stock.

4.     Directors; Related Matters.

(a)    The Company and the Shareholder Group agree that the Company shall take
all action necessary (including increasing the size of the Board) to appoint
Giles to the Board promptly following the execution of this Agreement, but in no
event later than 4 p.m. Pacific Daylight time on May 12, 2014.

(b)    The Shareholder Group, on behalf of itself and its Affiliates and
Associates, upon the issuance of the press release set forth in Exhibit A,
(i) irrevocably withdraws its nominees submitted to the Company in December 2013
and any related materials or notices submitted to the Company in connection
therewith (the “Shareholder Nomination”); and (ii) agrees not to take any
further action with respect to any solicitation materials related to the
Shareholder Nomination or otherwise related to the 2014 Annual Meeting and filed
by it or on its behalf with the SEC or take any action prohibited by Section 6
in connection with the 2014 Annual Meeting.

(c)    In connection with the Annual Meeting to be held in 2014 (the “2014
Annual Meeting”) and the Annual Meeting to be held in 2015 (the “2015 Annual
Meeting”), the Company will take all action necessary to effect the following:

(i)     the Board and the Nominating and Governance Committee shall nominate
Giles for election to the Board as a director at the 2014 Annual Meeting and the
2015 Annual Meeting, as applicable; and

(ii)    the Company shall recommend that the Company’s stockholders vote, and
shall solicit proxies, in favor of the election of Giles at the 2014 Annual
Meeting and the 2015 Annual Meeting and otherwise support Giles for election in
a manner no less rigorous and favorable than the manner in which the Company
supports its other nominees.

(d)    Upon his appointment to the Board, Giles will be offered membership on
the Audit Committee of the Board.

5.     Voting. During the Standstill Period, each member of the Shareholder
Group shall cause all shares of Common Stock owned of record or beneficially
owned by it or its respective Affiliates or Associates to be present for quorum
purposes and to be voted in favor of all directors nominated by the Board for
election at any stockholder meeting where such matters will be voted on;
provided, that such nominees were not nominated in contravention of this
Agreement.

6.     Standstill. Each member of the Shareholder Group agrees that, during the
Standstill Period, he or it will not, and he or it will cause each of such
person’s respective Affiliates, Associates and agents and any other persons
acting on his or its behalf not to, directly or indirectly:

(a)    acquire beneficial ownership in excess of 4.9% of the outstanding shares
of Common Stock (based on the latest annual or quarterly report of the Company
filed with the SEC pursuant to Section 13 or 15(d) of the Exchange Act), other
than the acquisition of equity-based compensation pursuant to Section 9 hereof
and the exercise of any options or conversion of any convertible securities
comprising such equity-based compensation;

 

3



--------------------------------------------------------------------------------

(b)    submit any shareholder proposal (pursuant to Rule 14a-8 promulgated by
the SEC under the Exchange Act or otherwise) or any notice of nomination or
other business for consideration, or nominate any candidate for election to the
Board or oppose the directors nominated by the Board, other than as expressly
permitted by this Agreement;

(c)    form, join in or in any other way participate in a “partnership, limited
partnership, syndicate or other group” within the meaning of Section 13(d)(3) of
the Exchange Act with respect to the Common Stock or deposit any shares of
Common Stock in a voting trust or similar arrangement or subject any shares of
Common Stock to any voting agreement or pooling arrangement, other than with
other members of the Shareholder Group or one or more of their Affiliates
(provided that any such Affiliate signs a joinder to this Agreement) or to the
extent such a group may be deemed to result with the Company or any of their
respective Affiliates as a result of this Agreement;

(d)    engage in discussions with other stockholders of the Company, solicit
proxies or written consents of stockholders or otherwise conduct any nonbinding
referendum with respect to the Common Stock, or make, or in any way encourage,
influence or participate in, any “solicitation” of any “proxy” within the
meaning of Rule 14a-1 promulgated by the SEC under the Exchange Act to vote, or
advise, encourage or influence any person with respect to voting or tendering,
any shares of Common Stock with respect to any matter, including, without
limitation, any Sale Transaction (as defined below) that is not approved by a
majority of the Board, or become a “participant” in any contested “solicitation”
for the election of directors with respect to the Company (as such terms are
defined or used under the Exchange Act and the rules promulgated by the SEC
thereunder), other than a “solicitation” or acting as a “participant” in support
of all of the nominees of the Board at any stockholder meeting;

(e)    call, seek to call, or to request the calling of, a special meeting of
the stockholders of the Company, or seek to make, or make, a shareholder
proposal at any meeting of the stockholders of the Company or make a request for
a list of the Company’s stockholders (or otherwise induce, encourage or assist
any other person to initiate or pursue such a proposal or request) or otherwise
acting alone, or in concert with others, seek to control or influence the
governance or policies of the Company;

(f)    effect or seek to effect (including, without limitation, by entering into
any discussions, negotiations, agreements or understandings with any third
person), offer or propose (whether publicly or otherwise) to effect, or cause or
participate in, or in any way assist, solicit, encourage or facilitate any other
person to effect or seek, offer or propose (whether publicly or otherwise) to
effect or cause or participate in (including by tendering or selling into)
(i) any acquisition of any material assets or businesses of the Company or any
of its subsidiaries, (ii) any transfer or acquisition of shares of Common Stock
or other securities of the Company or any securities of any Affiliate of the
Company if, after completion of such transfer or acquisition or proposed
transfer or acquisition, a person or group (other than the Shareholder Group and
their Affiliates) would beneficially own, or have the right to acquire
beneficial ownership of, more than 5% of the outstanding shares of Common Stock
(based on the latest annual or quarterly report of the Company filed with the
SEC pursuant to Section 13 or 15(d) of the Exchange Act), provided that open
market sales of securities through a broker by the Shareholder Group which are
not actually known by the Shareholder Group to result in any transferee
acquiring beneficial ownership of more than 5% of the outstanding shares of
Common Stock shall not be included in this clause (ii) or constitute a breach of
this Section 6, (iii) any tender offer or exchange offer, merger, change of
control, acquisition or other business combination involving the Company or any
of its subsidiaries or (iv) any recapitalization, restructuring, liquidation,
dissolution or other extraordinary transaction with respect to the Company or
any of its subsidiaries (any of the transactions or events described in (i)

 

4



--------------------------------------------------------------------------------

through (iv) above are referred to as a “Sale Transaction”), unless such Sale
Transaction has been approved by a majority of the Board and has been announced
by the Company; provided, that this paragraph shall not require members of the
Shareholder Group to vote in favor of a Sale Transaction that was approved by
the Board;

(g)    publicly disclose, or cause or facilitate the public disclosure
(including, without limitation, the filing of any document or report with the
SEC or any other governmental agency or any disclosure to any journalist, member
of the media or securities analyst) of, any intent, purpose, plan or proposal to
obtain any waiver, or consent under, or any amendment of, any of the provisions
of Section 5 hereof or this Section 6, or otherwise seek (in any manner that
would require public disclosure by any of the members of the Shareholder Group
or their Affiliates or Associates) to obtain any waiver, consent under, or
amendment of any provision of this Agreement;

(h)    disparage the Company, any member of the Board or any officer or key
employee of the Company with respect to any matter relating to the Company or
the events leading to the entering into of this Agreement, provided that this
provision shall not apply to (i) compelled testimony, either by legal process,
subpoena or otherwise, or to communications that are required by an applicable
legal obligation and are subject to contractual provisions providing for
confidential disclosure; (ii) communications that are required by an applicable
legal obligation or are subject to contractual provisions providing for
confidential disclosure; or (iii) communications relating to members of the
Board other than in their capacity as directors of the Company;

(i)    enter into any arrangements, understandings or agreements (whether
written or oral) with, or advise, finance, assist or encourage any other person
that engages, or offers or proposes to engage, in any of the foregoing; or

(j)    take or cause or induce or assist others to take any action inconsistent
with any of the foregoing;

provided, that, notwithstanding the foregoing, it is understood and agreed that
this Agreement shall not be deemed to prohibit (x) Giles from engaging in any
lawful act in his capacity as a director of the Company that is either expressly
approved by the Board or required in order to comply with his fiduciary duties
as a director of the Company or (y) the Shareholder Group from making public
statements, engaging in discussions with other shareholders, soliciting proxies
or voting any shares or proxies with respect to any Sale Transaction that has
been approved by a majority of the Board and has been announced by the Company.

7.     Support. During the Standstill Period, Giles, in his capacity as a
director of the Company, will use reasonable efforts to support, at the
Company’s sole cost and expense, the Company’s slate of directors in a manner
generally consistent with the support provided by the other directors of the
Company, provided that such slate of directors is consistent with the terms and
conditions of this Agreement.

8.     Policies. By the time of his appointment to the Board, Giles will have
reviewed the Company’s policies, procedures, and guidelines applicable to
members of the Board and agrees to abide by the provisions thereof during his
service as a director of the Company, including, without limitation, the
Company’s Corporate Governance Guidelines, Code of Business Conduct and Ethics,
Director Code of Ethics and Insider Trading Compliance Program. The members of
the Shareholder Group acknowledge that they are aware that United States
securities law prohibits any person who has material non-public information
about a company from purchasing or selling any securities of such company, or
from communicating such information to any other person under circumstances in
which it is reasonably foreseeable that such person is likely to purchase or
sell such securities.

 

5



--------------------------------------------------------------------------------

9.     Compensation. Giles shall be compensated for his service as a director
and shall be reimbursed for his expenses on the same basis as all other
non-employee directors of the Company and shall be eligible to be granted
equity-based compensation on the same basis as all other non-employee directors
of the Company.

10.    Indemnification and Insurance. Giles shall be entitled to the same rights
of indemnification and directors’ and officers’ liability insurance coverage as
the other non-employee directors of the Company as such rights may exist from
time to time.

11.    Non-Disparagement. The Company agrees, prior to the conclusion of the
Standstill Period, that neither it nor any member of the Board nor any of its
officers or key employees shall disparage any member of the Shareholder Group or
any member of the management of the Shareholder Group, in each case with respect
to any matter relating to the Company or the events leading to the entering into
of this Agreement, provided that this provision shall not apply to (i) compelled
testimony, either by legal process, subpoena or otherwise; (ii) communications
that are required by an applicable legal obligation or are subject to
contractual provisions providing for confidential disclosure; or
(iii) communications by members of the Board not in their capacity as directors
of the Company.

12.    Press Release / Form 8-K. Prior to 6:30 a.m., Pacific Daylight time, on
May 12, 2014, the Company shall issue the press release in the form attached as
[Exhibit A]. The Company shall also provide to the Shareholder Group a
reasonable opportunity to review and comment on any Form 8-K with respect to the
execution and delivery of this Agreement by the parties hereto in advance of its
filing, and shall consider in good faith the reasonable and timely comments of
the Shareholder Group. No member of the Shareholder Group nor the Company shall
make (and they will cause their Affiliates and Associates not to make) any
public statements with respect to the matters covered by this Agreement
(including in any filing with the SEC, any other regulatory or governmental
agency, or any stock exchange, or in any materials that would reasonably be
expected to be filed with the SEC, including pursuant to Exchange Act Rules
14a-6 or 14a-12) that are inconsistent with, or otherwise contrary to, this
Agreement or the statements in any above described press release or Form 8-K
filing.

13.    Expenses. Within two business days of the date hereof, the Company shall
reimburse the Shareholder Group for the documented out-of-pocket expenses (up to
a maximum of $105,000) incurred by the Shareholder Group in connection with the
Shareholder Nomination, the 2014 Annual Meeting, the negotiation and execution
of this Agreement and all related activities and matters. Except as provided in
the preceding sentence, each cost or expense incurred in connection with this
Agreement shall be paid by the party incurring such cost or expense.

14.    Specific Performance. Each party hereto acknowledges and agrees, on
behalf of itself and its Affiliates, that irreparable harm would occur in the
event any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached. It is accordingly agreed
that the parties will be entitled to specific relief hereunder, including,
without limitation, an injunction or injunctions to prevent and enjoin breaches
of the provisions of this Agreement and to enforce specifically the terms and
provisions hereof in any state or federal court located in the State of
Delaware, in addition to any other remedy to which they may be entitled at law
or in equity. Any requirements for the securing or posting of any bond with such
remedy are hereby waived.

15.    Jurisdiction. Each party hereto agrees, on behalf of itself and its
Affiliates, that any actions, suits or proceedings arising out of or relating to
this Agreement or the transactions contemplated

 

6



--------------------------------------------------------------------------------

hereby will be brought solely and exclusively in the Court of Chancery of the
State of Delaware and any state appellate court therefrom within the State of
Delaware (or, if the Court of Chancery of the State of Delaware declines to
accept jurisdiction over a particular matter, any federal court within the State
of Delaware) (and the parties agree on behalf of themselves and their respective
Affiliates not to commence any action, suit or proceeding relating thereto
except in such courts), and further agrees that service of any process, summons,
notice or document by U.S. registered mail to the respective addresses set forth
in Section 19 hereof will be effective service of process for any such action,
suit or proceeding brought against any party in any such court. Each party, on
behalf of itself and its Affiliates, agrees and consents to the personal
jurisdiction of the state and federal courts located in the State of Delaware,
and irrevocably and unconditionally waives any objection to the laying of venue
of any action, suit or proceeding arising out of this Agreement or the
transactions contemplated hereby, in the state or federal courts located in the
State of Delaware, and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an improper or
inconvenient forum.

16.    Applicable Law. This Agreement shall be governed in all respects,
including validity, interpretation and effect, by the laws of the State of
Delaware applicable to contracts executed and to be performed wholly within such
state, without giving effect to the choice of law principles of such state. Each
party hereto agrees to irrevocably waive any right to trial by jury.

17.    Counterparts; Facsimile or Electronic Signatures. This Agreement may be
executed in two or more counterparts which together shall constitute a single
agreement. Facsimile or electronic (i.e., PDF) signatures shall be as effective
as original signatures.

18.    Entire Agreement; Amendment and Waiver; Successors and Assigns. This
Agreement contains the entire understanding of the parties hereto with respect
to, and supersedes all prior agreements relating to, its subject matter. There
are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings between the parties other than those expressly set
forth herein. This Agreement may be amended only by a written instrument duly
executed by the parties hereto or their respective successors or assigns. No
failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law. The terms and conditions of
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the parties hereto and their respective successors, heirs,
executors, legal representatives and assigns. No party hereto may assign or
otherwise transfer either this Agreement or any of its rights, interests or
obligations hereunder without the prior written consent of the other parties
hereto. Any purported transfer without such consent shall be void.

19.    Notices. All notices, consents, requests, instructions, approvals and
other communications provided for herein and all legal process in regard hereto
shall be in writing and shall be deemed validly given, made or served (a) if
given by facsimile, when such facsimile is transmitted to the facsimile number
set forth below, or to such other facsimile number as is provided by a party to
this Agreement to the other parties pursuant to notice given in accordance with
the provisions of this Section 19, and the appropriate confirmation is received,
or (b) if given by any other means, when actually received during normal
business hours at the address specified in this Section 19, or at such other
address as is provided by a party to this Agreement to the other parties
pursuant to notice given in accordance with the provisions of this Section 19:

if to the Company:

 

7



--------------------------------------------------------------------------------

Intevac, Inc.

3560 Bassett Street

Santa Clara, California 95054

Facsimile: (408) 727-5739

Attention: Chairman of the Board

with a copy (which shall not constitute notice) to:

Wilson Sonsini Goodrich & Rosati

Professional Corporation

650 Page Mill Road

Palo Alto, California 94304

Facsimile: (650) 493-6811

Attention: Herbert P. Fockler, Esq.

Attention: David J. Berger, Esq.

if to the Shareholder Group or any member thereof:

Voce Capital Management LLC

600 Montgomery Street, Suite 210

San Francisco, California 94111

Facsimile: (415) 489-2610

Attention: Derek O. Zaba

with a copy (which shall not constitute notice) to:

Crowell & Moring LLP

275 Battery Street, 23rd Floor

San Francisco, California 94111

Facsimile: (415) 986-2827

Attention: Murray A. Indick, Esq.

20.    No Third-Party Beneficiaries. Nothing in this Agreement is intended to
confer on any person other than the parties hereto or their respective
successors and assigns, and their respective Affiliates to the extent provided
herein, any rights, remedies, obligations or liabilities under or by reason of
this Agreement.

21.    Unenforceability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, then the other provisions
of this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable. The
parties hereto further agree to replace such invalid or unenforceable provision
of this Agreement with a valid and enforceable provision that will achieve, to
the extent possible, the purposes of such invalid or unenforceable provision.

22.    Construction. Each of the parties hereto acknowledges that it has been
represented by counsel of its choice throughout all negotiations that have
preceded the execution of this Agreement, and that it has executed this
Agreement with the advice of such counsel. Each party hereto and its counsel
cooperated and participated in the drafting and preparation of this Agreement,
and any and all drafts relating thereto exchanged among the parties shall be
deemed the work product of all of the parties and may not be construed against
any party by reason of its drafting or preparation. Accordingly, any rule of

 

8



--------------------------------------------------------------------------------

law or any legal decision that would require interpretation of any ambiguities
in this Agreement against any party hereto that drafted or prepared it is of no
application and is hereby expressly waived by each of the parties, and any
controversy over interpretations of this Agreement shall be decided without
regard to events of drafting or preparation.

23.    Mutual Release.

(a)     The Company, on the one hand, and the Shareholder Group, on the other
hand, on behalf of themselves and for all of their past and present affiliated,
associated, related, parent and subsidiary entities, joint ventures and
partnerships, successors, assigns, and the respective owners, officers,
directors, partners, members, managers, principals, parents, subsidiaries,
predecessor entities, agents, representatives, employees, shareholders,
advisors, consultants, attorneys, heirs, executors, administrators, successors
and assigns of any such person or entity, security holders of any such person or
entity, and any other person claiming (now or in the future) through or on
behalf of any of such persons or entities (collectively “Released Persons”),
irrevocably and unconditionally release, settle, acquit and forever discharge
the other and all of their Released Persons, from any and all causes of action,
claims, actions, rights, judgments, obligations, damages, amounts, demands,
losses, controversies, contentions, complaints, promises, accountings, bonds,
bills, debts, dues, sums of money, expenses, specialties and fees and costs
(whether direct, indirect or consequential, incidental or otherwise including,
without limitation, attorney’s fees or court costs, of whatever nature) incurred
in connection therewith of any kind whatsoever, whether known or unknown,
suspected or unsuspected, in their own right, representatively, derivatively or
in any other capacity, in law or in equity or liabilities of whatever kind or
character, arising under federal, state, foreign, or common law or the laws of
any other relevant jurisdiction (the “Claims”), that have arisen, could have
arisen, arise now, or hereafter may arise out of or relate in any manner to the
allegations, facts, events, transactions, acts, occurrences, statements,
representations, misrepresentations, omissions or any other matter, thing, or
cause whatsoever, or any series thereof, embraced, involved, arising out of, in
connection with, set forth in or related in any way to the Shareholder
Nomination, the Shareholder Group’s proxy contest at the 2014 Annual Meeting and
the nomination of directors for election at the 2014 Annual Meeting
(collectively, the “Released Claims”); provided that this release and waiver of
Claims shall not include claims to enforce the terms of this Agreement; and
provided further that if a Person (the “Asserting Person”) takes legal action
against a Released Person (the “Defending Person”) relating to the Company,
matters involving the Company, or the events leading up to the execution of this
agreement, the Defending Person shall not be limited in asserting against that
Asserting Person any Claims that for other purposes are Released Claims pursuant
to this Section in responding to or defending itself in such action.

(b)    The parties hereto acknowledge and agree that they may be unaware of or
may discover facts in addition to or different from those which they now know,
anticipate or believe to be true related to or concerning the Released Claims.
The parties hereto know that such presently unknown or unappreciated facts could
materially affect the claims or defenses of a party or parties. It is
nonetheless the intent of the parties hereto to give a full, complete and final
release and discharge of the Released Claims. In furtherance of this intention,
the releases herein given shall be and remain in effect as full and complete
releases with regard to the Released Claims notwithstanding the discovery or
existence of any such additional or different claim or fact. To that end, with
respect to the Released Claims only, the parties hereto expressly waive and
relinquish any and all provisions, rights and benefits conferred by any law of
the United States or of any state or territory of the United States or of any
other relevant jurisdiction, or principle of common law, under which a general
release does not extend to claims that the parties do not know or suspect to
exist in their favor at the time of executing the release that if known by the
parties might have affected the parties’ settlement. The Parties acknowledge and
agree that the inclusion of this Section 23 was separately bargained for and is
a material term of this Agreement.

 

9



--------------------------------------------------------------------------------

[Signature page follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the parties as of the date first written above.

 

    COMPANY:         INTEVAC, INC.             By: /s/ Norman H. Pond     Name:
Norman H. Pond     Title: Chairman



--------------------------------------------------------------------------------

   

/s/ J. Daniel Plants

   

/s/ Marc T. Giles

J. DANIEL PLANTS     MARC T. GILES    

 

VOCE CATALYST PARTNERS LP     VOCE CAPITAL MANAGEMENT LLC

 

By:

  Voce Capital LLC, its General Partner      

 

      By:  

/s/ J. Daniel Plants

  By:  

/s/ J. Daniel Plants

    Name: J. Daniel Plants     Name: J. Daniel Plants   Title: Managing Member  
  Title: Managing Member



--------------------------------------------------------------------------------

Exhibit A

LOGO [g728522g24i43.jpg]

INTEVAC REACHES SETTLEMENT AGREEMENT WITH VOCE CAPITAL AND

APPOINTS MARC GILES TO BOARD OF DIRECTORS

SANTA CLARA, Calif., May 12, 2014 – Intevac, Inc. (NASDAQ: IVAC) today announced
it has reached a settlement agreement with Voce Capital Management LLC and its
affiliates (together with VCP, “Voce Capital”), a stockholder who had nominated
three directors for election to Intevac’s Board of Directors. Under the
agreement, Intevac has appointed Marc T. Giles to the Board effective
immediately, and Mr. Giles will be included in Intevac’s slate of director
nominees for election at the 2014 Annual Meeting of Stockholders. With the
addition of Mr. Giles, the Board has been expanded to nine directors, seven of
whom are independent.

“We welcome Marc to our Board of Directors, and we look forward to continuing to
execute our strategy and build an ever stronger future for Intevac,” said Norman
Pond, Intevac Founder and Chairman of the Board. “We have spoken with many of
our largest shareholders and have had the opportunity to interview Marc and
learn more about his background and experience. We expect to benefit from Marc’s
business acumen and contributions to our Board as we accelerate growth in each
of our businesses, improve our performance and further streamline our cost
structure to drive shareholder value creation. We look forward to focusing 100%
on the business.”

J. Daniel Plants, Voce Capital’s Managing Partner said: “We believe appointing a
new independent Board member to Intevac will bring additional perspective and
experience to the Company. We look forward to continuing to work constructively
with the Company and the Board to help enhance value for all stockholders.”

In connection with the agreement, Voce Capital has agreed, among other things,
to vote all of its shares in favor of each of the Board’s nominees at the 2014
Annual Meeting. In addition, Voce Capital has agreed to other customary
standstill provisions and withdrawn its other nominations. The complete
agreement between Intevac and Voce Capital will be included as an exhibit to a
Current Report on Form 8-K, which will be filed with the Securities and Exchange
Commission in the ordinary course.

Intevac’s 2014 Annual Meeting of Stockholders is expected to be convened on
May 14, 2014 and then adjourned to a later day to allow for updated proxy
solicitation materials to be distributed to stockholders. Intevac will announce
the adjourned meeting date in due course.

Wilson Sonsini Goodrich & Rosati, Professional Corporation is acting as
Intevac’s legal counsel.

 

If you have any questions, require assistance with voting your shares,

or need additional copies of the proxy materials, please contact:

 

LOGO [g728522g55p81.jpg]

 

105 Madison Avenue

New York, NY 10016

 

proxy@mackenziepartners.com

 

(212) 929-5500 (Call Collect)

Or

TOLL-FREE (800) 322-2885

 



--------------------------------------------------------------------------------

ABOUT MARC T. GILES

Marc T. Giles was the President and Chief Executive Officer of Gerber
Scientific, Inc., a manufacturer that provides software, computerized
manufacturing systems, supplies and services to a wide variety of industries,
from 2001 until February 2012, and provided transitional executive services to
Gerber Scientific through his retirement on December 31, 2012. Mr. Giles
previously served as Senior Vice President and President of Gerber Technology,
Inc., a subsidiary of Gerber Scientific. Prior to joining Gerber Technology,
Mr. Giles served in several senior positions in business unit management,
strategy development, mergers and acquisitions and sales and marketing
management with FMC Corp., a manufacturer of machinery and chemicals. Mr. Giles
has served as a director of Checkpoint Systems, Inc., a global leader in
merchandise availability solutions for the retail industry, since March 2013,
where he also serves as a member of the Audit Committee; Lydall, Inc., which
produces specialty engineered products, since April 2008, where he also serves
as a member of their Compensation Committee and Corporate Governance Committee;
and Gerber Scientific, Inc. since 2001.

ABOUT INTEVAC

Intevac was founded in 1991 and has two businesses: Equipment and Photonics.

In our Equipment business, we are a leader in the design and development of
high-productivity, thin film processing systems. Our production-proven platforms
are designed for high-volume manufacturing of substrates with precise thin film
properties.

Intevac is the market and technology leader in the hard drive industry, with our
systems processing approximately 60% of all magnetic disk media produced
worldwide. Our high-performance, high-throughput technology solutions continue
to expand into additional markets – including solar and adjacent thin film
deposition applications.

In our Photonics business, we are a recognized leading developer of advanced
high-sensitivity digital sensors, cameras and systems that primarily serve the
defense industry. We are the sole-source provider of integrated digital imaging
systems for most U.S. military night vision programs.

For more information, call 408.986.9899, or visit www.intevac.com

ABOUT VOCE CAPITAL MANAGEMENT

Voce Capital Management is a governance-focused, value-driven investor. It is an
employee-owned investment manager and the advisor to Voce Catalyst Partners LP,
a private investment partnership. Voce Capital is headquartered in San
Francisco, California.

FORWARD-LOOKING STATEMENTS

Certain statements contained in this letter may constitute “forward looking
statements,” including statements regarding Intevac’s growth, performance and
cost structure initiatives. Stockholders should be aware that these forward
looking statements are subject to a number of risks and uncertainties, many of
which are beyond our control, which could cause actual results to differ
materially from such statements. Certain risks and uncertainties are disclosed
from time to time in our filings with the Securities and Exchange Commission.
Except as required by law, we undertake no obligation to update or revise any
forward looking statements.

Intevac, Inc.

Jeff Andreson, 408-986-9888

Chief Financial Officer



--------------------------------------------------------------------------------

Claire McAdams, 530-265-9899

Investor Relations

Jamie Moser / Tim Lynch / Alyssa Cass, 212-355-4449

Joele Frank, Wilkinson Brimmer Katcher

Voce Capital Management

J. Daniel Plants, 415-489-2601

Managing Partner